Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.
Claims 1-7 and 10 are presented for examination.
The Notice of Allowability filed May 3, 2022 was WITHDRAWN due to issues by the OPQA.
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 5, 6 and 10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 2 of U.S. Patent No. 10,966,968 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the present application teaches a composition comprising a PPAR agonist dispersed in eicosapentaenoic acid (EPA) in a capsule wherein comprises substantially no docosahexaenoic acid (DHA) (A product), and the patented application teaches a method of use claims containing the instant pharmaceutical composition of the present application therein which makes the composition claims of the present application an obvious variation of the patented claims.
Claims 1, 5, 6 and 10 are not allowed.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 is rendered indefinite because there is no “period” at the end of the sentence.
Please provide a “period”.
Claim 6 is not allowed.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 1, 5 and 6 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Bobotas et al. (US 2006/0211749 A1).
Bobotas et al. teach a combination product comprising a PPAR agonist and omega-3 fatty acid and  as an effective pharmaceutical treatment (see [0016]-[0018].  In the combination product, the PPAR agonist is substantially dissolved in (i.e., dispersed in) the omega-3 fatty acid oil [00044].  Further, the combination product may be conveniently provided as oral liquid in a capsule [0041].  Also note the omega-3 fatty acid or its pharmaceutically acceptable esters can be used with the PPAR agonist [0020], therefore, ethyl eicosapentaenoate, (an ester of EPA) can be used. 
Furthermore, Bobotas et al., further teach eicosapentaenoic acid (EPA) as a particular type of omega-3 fatty acid [0008], [0026[, [0035].  Although the reference contemplates mixtures of EPA and DHA, Bobotas et al. also teach embodiments in which the omega-3 fatty acids may comprise pure EPA [0026], [0035].
The instant specification does not include a specific definition of what is meant by ‘substantially no’ DHA.  Thus, ‘substantially’ can be broadly interpreted (MPEP 2173.05(b) III, subsection D).
Therefore, the embodiments of Bobotas et al., involving pure EPA anticipate the claimed pharmaceutical composition comprising ‘substantially no DHA’ when this terminology is given its broadest reasonable interpretation, especially since such embodiments are discussed and contrasted by Bobotas et al. from their other embodiments having EPA-DHA mixtures.
With respect to claim 6, Bobotas et al. teach particular PPAR agonists including fenofibrate, bezafibrate, clofibrate, gemfibrozil ([0031], [0034], claim 4) and rosiglitazone [0006].
Claims 1 and 6 are not allowed.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 1-7 and 10 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bobotas et al. (US 2006/0211749 A1) in view of Peet et al. (US 2008/0200547 A1) or Puri (US 2007/0105954 A1).
Bobotas et al. were discussed above supra for the formulations of a combination product comprising a PPAR agonist and omega-3 fatty acid or its pharmaceutically acceptable ester.  Note the combination product may be conveniently provided as oral liquid in a capsule.  Note the embodiments in which the omega-3 fatty acid or its pharmaceutically acceptable esters may comprise pure EPA, thereby reading on ‘substantially no DHA’ when this terminology is given its broadest reasonable interpretation.
The instant invention differs from the cited reference in that the cited reference does not teach the disclose the term ‘pure EPA’ excludes DHA.  However, the secondary reference(s), Peet et al., teaches pharmaceutical composition comprising high purified EPA, including those containing no DHA (claim 11).  As explained by Peet et al., DHA may be reduced the efficacy of PEA and its derivatives [0014].  The purer the preparation of EPA, the more likely it is to have desirable biological effects [0028].  Furthermore, higher patient compliance is expected with highly purified compounds since they can be occupying lower volumes [0027].  Puri teaches formulations comprising EPA where preferably the EPA free or substantially free of DAH.  See abstract, [0005], [0012], [0018], [0027], [0099] and claim 47.  As explained by Puri, ultra pure EPA is desirable because DHA can inhibit some of the benefits of EPA [0012].  Preferably, the formulation comprises no DHA [0027].  Puri also indicate that their ultra pure EPA containing no DHA can be provided in capsules for oral administration [0018]. 
It would have been obvious to one of ordinary skill in the art to formulate the combined EPA-PPAR agonist capsule formulations of Bobotas et al. using pure EPA comprising no DHA as taught by Peet et al. or Puri, in order, to increase the likelihood of the EPA having desirable biological effects due to high purity and particularly since DHA was known to reduce the efficacy or reduce the benefits of EPA.  Additionally, one skilled in the art would have been motivated to use EPA comprising no DAH since such a highly purified preparation would be expected to occupy lover volumes, to help with patient’s compliance (Peet et al.).  One skilled in the art would have had a reasonable expectation of success since Bobotas et al. already taught pure EPA, and both Peet et al. and Puri specifically indicate that pure EPA comprising no DHA can be achieved and provided in capsule form.
The instant invention differs from the cited references in that the cited references do not teach the concentrations of omega-3 fatty acid(s) in combination with a PPAR agonist in the instant pharmaceutical composition.  However, to determine a concentration of omega-3 fatty acid(s) having the optimum effectiveness together with a PPAR agonist is well within the level of one having ordinary skill in the art, and the skilled artisan would have been motivated to determine optimum concentrations of omega-3 fatty acid(s) to get the maximum effectiveness in the absence of evidence to the contrary.
The instant invention differs from the cited references in that the cited references do not teach the dosage amounts of a PPAR agonist in combination with omega-3 fatty acid(s).  However, to determine the dosage amounts may be calculated according to body weight, body surface area or organ sizes.  Further refinement of the calculations necessary to determine the appropriate dosage involving each of the above active agent(s) is routinely made by those of ordinary skill in the art and is within the ability of tasks routinely performed by them without undue experimentation.
Claims 1-7 and 10 are not allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN E WEDDINGTON whose telephone number is (571)272-0587. The examiner can normally be reached M-F 1:30-10:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeff Lundgren can be reached on 571-272-5541. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

KEVIN E. WEDDINGTON
Primary Examiner
Art Unit 1629



/KEVIN E WEDDINGTON/Primary Examiner, Art Unit 1629   

/JEFFREY S LUNDGREN/Supervisory Patent Examiner, Art Unit 1629